Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
Roland Desilets (the “Executive”) and Vishay Precision Group, Inc. (the
“Company”).
WHEREAS, the Company and the Executive entered into an Employment Agreement
dated January 1, 2016, as amended, which governs the Executive’s employment with
the Company (the “Employment Agreement”); and
WHEREAS, pursuant to a mutual agreement between the Company and the Executive,
the Executive resigned his employment with the Company and its affiliates
effective on April 26, 2019 (the “Termination Date”); and
WHEREAS, the Company has agreed to pay the Executive certain amounts and provide
certain benefits in connection with the Executive’s resignation of his
employment, subject to his execution of this Agreement.
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
1.    Termination; Consideration.
1.1.    The parties acknowledge and agree that the Executive’s employment,
including all officer, director and fiduciary positions with the Company or any
of its affiliates, including with respect to any benefit plan sponsored by or
contributed to by the Company or any of its affiliates, held by the Executive
terminated effective as of the Termination Date. Without limiting the generality
of the foregoing, the Executive hereby confirms his resignation as an officer of
the Company and any of its affiliates.
1.2.    The Executive acknowledges that: (i) following the execution of this
Agreement, he will have no other entitlement or rights under any severance or
similar arrangement maintained by the Company or any of its affiliates, and
(ii) except as otherwise provided specifically in Section 2 and Section 4 of
this Agreement, the Company and its affiliates do not and will not have any
other liability or obligation to the Executive. The Executive further
acknowledges that, in the absence of his execution of this Agreement, the
payments specified in Section 2 below, would not otherwise be payable.
2.    Severance Payments and Benefits. In connection with the cessation of the
Executive’s employment, in satisfaction of the Company’s obligations under
Section 6.2 of the Employment Agreement, in consideration of the Executive’s
execution of this Agreement, and such Agreement becoming irrevocable in
accordance with its terms, the Company will provide the following payments and
benefits:
2.1.         the Company will continue to pay to the Executive his base salary
for the eighteen (18) month period following the Termination Date (i.e., until
October 26, 2020), in accordance with the Company’s payroll policies.
2.2.        the Company will waive the applicable premium otherwise payable for
COBRA continuation coverage for the Executive (and, to the extent covered
immediately prior to the Termination Date, his eligible dependents) for the
eighteen (18) month period following the Termination Date (i.e., until October
26, 2020), or if earlier, until the date upon which the Executive receives
health insurance coverage from another employer; and
2.3.    the Company will pay the Executive $47,264.44 in satisfaction of his
annual performance bonus in respect of the Company’s 2019 fiscal year.







--------------------------------------------------------------------------------




3.    Release and Covenant Not to Sue.
3.1.    In exchange for the good and valuable consideration contained in this
Agreement, the Executive hereby fully and forever releases and discharges the
Company, its affiliates, and each of their predecessors and successors, assigns,
stockholders, officers, directors, trustees, employees, agents and attorneys,
past and present (the Company and each such person or entity is referred to as a
“Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, suits, actions, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, or whether asserted or unasserted, which
the Executive now has, or hereafter can, shall or may have, upon or by reason of
any act, transaction, practice, conduct, matter, cause or thing of any kind or
nature whatsoever arising or occurring through the date of this Agreement (each,
a “Claim”, and collectively, “Claims”), including, but not limited to, any Claim
arising out of the Executive’s employment by the Company or the termination
thereof, any Claim under the Age Discrimination in Employment Act, 29 U.S.C. §
621, et seq. (the “ADEA”), the Employee Retirement Income Security Act, 29
U.S.C. § 1001, et seq., the Pennsylvania Human Relations Act, any Claim based
upon alleged wrongful or retaliatory discharge or breach of contract, any Claim
for attorneys’ fees, and any other Claim under any other federal, state, local
or foreign statute, ordinance, regulation, or under any contract, tort or common
law theory.
3.2.    Notwithstanding Section 3.1 above, the Executive is not releasing any
Claims hereunder with respect to (i) his rights to enforce this Agreement, (ii)
his rights to receive his base pay through the Termination Date and, to the
extent payable under the Company’s policies, his accrued but unused paid time
off, (iii) his right to be indemnified pursuant to the Company’s applicable
governing documents, (iv) his rights to vested benefits under any qualified
retirement plan, (v) his rights to benefits under directors & officers (D&O)
insurance or other insurance coverage maintained by the Company for the benefit
of former directors and officers.
3.3.    The Executive expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any Claim against a Released Person. The Executive further
promises not to initiate a lawsuit, to bring or to assign to any person or
entity any Claim against a Released Person arising out of or in any way related
to the Executive’s employment by the Company or the termination of that
employment (other than those expressly set forth in Section 3.2 above).
Notwithstanding anything herein to the contrary, this Agreement will not prevent
the Executive from filing a charge with the Equal Employment Opportunity
Commission (the “EEOC”) (or similar state agency) or participating in any
investigation conducted by the EEOC (or similar state agency); provided,
however, that any claim by the Executive for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.
4.    Other Obligations. In accordance with the Employment Agreement, the
Company will: (i) pay, within 15 days after the Termination Date, the Executive
any unpaid reasonable business expense he incurred and that he submits to the
Company; (ii) cause all of the Executive’s outstanding time-vested restricted
stock unit awards to become fully vested as of the Termination Date; and (iii)
cause all of the Executive’s outstanding performance-based restricted stock unit
awards to vest on the applicable vesting date prescribed under each such award
to the extent the applicable performance criteria are realized (provided that
upon a “Change in Control” (as defined in the Vishay Precision Group, Inc. 2010
Stock Incentive Program) any outstanding performance-based restricted stock unit
awards will immediately vest as if the performance criteria had been satisfied
at the target level).
5.    Covenants Acknowledgment. The Executive acknowledges that the obligations
specified in Section 7 of the Employment Agreement will survive the termination
of his employment, that the restrictions contained therein shall remain in full
force and effect and are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.


-2-



--------------------------------------------------------------------------------




6.    Rescission Right. The Executive expressly acknowledges and recites that
(i) he has read and understands the terms of this Agreement in its entirety,
(ii) he has entered into this Agreement knowingly and voluntarily, without any
duress or coercion; (iii) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Agreement before
signing it; (iv) he was provided twenty-one (21) calendar days after receipt of
the Agreement to consider its terms before signing it; and (v) he has seven (7)
calendar days from the date of signing to terminate and revoke this Agreement,
in which case this Agreement shall be unenforceable, null and void. The
Executive may revoke this Agreement during those seven (7) days by providing
written notice of revocation to the Company, 3 Great Valley Parkway, Suite 150,
Malvern, PA 19355, attention: Chief Executive Officer. If the Executive does not
revoke this Agreement within the seven (7) day revocation period, this Agreement
shall become effective on the eighth (8th) day following the Executive’s
execution of the Agreement.
7.    Notice. Nothing in this Agreement shall (i) prohibit the Executive from
making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of state or federal law or regulation, or (ii) require notification
or prior approval by the Company of any reporting described in clause (i).
8.    Miscellaneous.
8.1.    409A Compliance. To the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Internal Revenue
Code (the “Code”) to payments due to the Executive upon or following the
Termination Date, then notwithstanding any other provision of this Agreement (or
any otherwise applicable plan, policy, agreement or arrangement), any such
payments that are otherwise due within six months following the Termination Date
will be deferred (without interest) and paid to the Executive in a lump sum
within ten days following such six month period. This provision shall not be
construed as preventing payments hereunder during such six month delay period
that meet the requirements of the short-term deferral exemption under Section
409A of the Code and the “separation pay exception” under Treas. Reg.
§1.409A-1(b)(9)(iii). Each payment in a series of payments to the Executive will
be deemed a separate payment.
8.2.    Return of Materials and Confidentiality. In further consideration of the
promises and payments made by the Company and its affiliates hereunder, the
Executive agrees to return immediately, and before receiving payment under this
Agreement, all documents, materials and other things in his possession or
control relating to the Company and its affiliates, or that have been in his
possession or control at the time of or since the termination of his employment
with the Company, without retaining or providing to anyone else any copies,
summaries, abstracts, excerpts, portions, replicas or other representations
thereof. Such documents, materials and other things shall include, without
limitation, all product specifications, contracts, underwriting information,
product and service lists, computer equipment, computer software, databases,
other information compilations, pricing information, financial information,
product supply information, parts supply information, customer identify
information, customer status and financial information, product development
information, source code information, object code information, human resources
information, marketing materials and other documents, materials and things
related to the Company and its affiliates, its customers, its business partners
or its services, keys other security access badges, any credit or phone cards
provided by or through the Company or its affiliates, and any equipment
(including, but not limited to, cell phones, pages, laptops, computers, or other
personal computing devices) that were issued by or are owned by the Company or
its affiliates.


-3-



--------------------------------------------------------------------------------




8.3.    Tax Withholding. All payments provided to the Executive will be subject
to tax withholding in accordance with applicable law.
8.4.    No Admission of Liability. This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by either party. There have been no such
violations, and each party specifically denies any such violations,
respectively.
8.5.    No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future unless specifically approached by Company
management or the Company’s or its subsidiaries’ or affiliates’ boards of
directors regarding re-employment or re-hiring at a future date.
8.6.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and the Executive and their respective successors,
assigns, subsidiaries, affiliates, executors, administrators and heirs.
8.7.    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
8.8.    Entire Agreement; Amendments. The parties agree that this Agreement
contains their entire agreement and understanding relating to the subject matter
hereof and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to the subject matter
hereof. This Agreement may not be changed or modified, except by an agreement in
writing signed by each of the parties hereto.
8.9.    Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the State of Delaware without regard to the
application of the principles of conflicts of laws.
8.10.    Execution Date; Counterparts and Facsimiles. This Agreement may not be
signed by the Executive prior to the Termination Date. This Agreement may be
executed, including execution by facsimile signature, in multiple counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.
[space intentionally left blank; signature page follows]


-4-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
respective duly authorized officer, and the Executive has executed this
Agreement, on the date(s) below written.




VISHAY PRECISION GROUP, INC.


By: /s/ William Clancy                                                
Name & Title: William Clancy, Executive Vice President
Date: April 26, 2019




ROLAND DESILETS
/s/ Roland Desilets


Date: April 26, 2019
 










-5-

